DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 07/01/2022.
Claims 2, 11-19 and 22 have been cancelled.
Claims 1, 3-10 and 20-21 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, on line 13, change “wherein, while the multicast-broadcast service (MBS) context is” into --- wherein, while context of the multicast-broadcast service (MBS) is ---.
In claim 1, on line 19, change “keep an MBS session” into --- keep the MBS session ---.


In claim 4, on line 22, change “keep an MBS session” into --- keep the MBS session ---.
In claim 4, on line 5, change “at least to” into --- at least to: ---.
	In claim 5, on line 9, change “wherein, while the multicast-broadcast service (MBS) context is” into --- wherein, while context of the multicast-broadcast service (MBS) is ---.
In claim 5, on line 17, change “an MBS session context” into --- the MBS session context ---.
In claim 10, on line 5, change “at least to” into --- at least to: ---.
In claim 10, on line 13, change “wherein, while the multicast-broadcast service (MBS) context is” into --- wherein, while context of the multicast-broadcast service (MBS) is ---.
	In claim 10, on line 21, change “an MBS session context” into --- the MBS session context ---.
	In claim 20, on line 2, change “a method according to claim 1” into --- the method of claim 1 ----.
	In claim 21, on line 2, change “a method according to claim 1” into --- the method of claim 5 ----.
Allowable Subject Matter

Claims 1, 3-10 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest, in providing multicast-broadcast (MBS) service, establishing or setting up session wherein the MBS service is activated and/or deactivated based on context information of the MBS service and the UEs RRC connection state, as recited in or within the context of, particularly, claims 1, 4, 5, 10, 20 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/13/2022